Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1-8 are allowed.
Regarding Claim 1,5,
Yamazaki et al (US 6590229) discloses (Fig. 1 and Fig. 19) a display device comprising: a substrate (101); a pixel provided on the substrate; a pixel transistor (107,108,109,110 all form a TFT) provided in the pixel; an image signal line (Fig. 19, elements: 89a,89b,89c) supplying an image signal to the pixel transistor; a scanning signal line supplying a control signal to the pixel transistor; and an output transistor (TFT) provided on the substrate (10) and outputting the control signal (the TFT 86 for current control (column 25, lines 30-37)  to the scanning signal line, wherein the display device has a display area where the pixel is disposed, and a peripheral area surrounding the display area, wherein the output transistor is disposed in the peripheral area, wherein the output transistor includes a gate electrode (123a), a semiconductor film (117a), a drain electrode (115), and a source electrode (114), wherein the gate electrode (123a) overlaps the semiconductor film (117a) in a plan view, wherein an outer edge of the semiconductor film (117a) is inside an outer edge of the gate electrode (123a) in the plan view, wherein the source electrode (114) is electrically connected to the scanning signal line, wherein, in the plan view
Ishii et al (US 20080117345) discloses [0044] the gate electrode (44) overlaps a first metal  (10b) which electrically connected to the source electrode (47) by a through hole (51),

Claims 2-4 depends on Claim 1, therefore are objected.
Claims 6-8 depend on Claim 5, therefore are objected.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 					Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCY P CHIEN whose telephone number is (571)272-8579.  The examiner can normally be reached on 9AM-5PM PST Monday, Tuesday, and Wednesday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 
/LUCY P CHIEN/Primary Examiner, Art Unit 2871